Citation Nr: 1425007	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  12-05 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a stomach disorder.  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to April 1973.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In November 2012 the Board, inter alia, reopened and remanded the matter for further development, to include scheduling a VA examination.   Since then, service connection for PTSD has been established. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, this appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

VA inquiries, dated in June 2001 and September 2001, reflect that the Veteran's claim for Social Security Administration (SSA) disability benefits was granted.  However, no attempt has been made to obtain these records.  All relevant administrative and medical records considered in the determination of the claim for SSA disability benefits must be obtained and associated with the claims file.  After these records are obtained the claims file should be resubmitted to the January 2013 VA examiner for a clarifying medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.  

2. The RO should forward the claims file to the January 2013 VA examiner to provide an addendum opinion.  Essentially the examiner should be asked whether any additional information regarding the Veteran's SSA claim would change the earlier opinion.  

Also, the examiner must address the etiology of the Veteran's stomach disorder in relation to his service-connected posttraumatic stress disorder (PTSD).  The examiner should note the June 1977 claim for benefits which shows the Veteran believed his stomach disorder was related to his nervous condition.  Specifically, the examiner should opine as to whether it is at least as likely as not the Veteran's stomach disorder is caused or aggravated by the Veteran's service-connected PTSD.  It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current disorder to service would be speculative, she or he must clearly explain the reasons supporting this conclusion.  

3. Thereafter, consider all of the evidence of record and readjudicate the claims for service connection.  If any benefit sought is not granted, issue a supplemental statement of the case and allow the Veteran and his attorney an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



